 

PAYOO5

Case 1:19-cv-00214-AJ Document 20-6 Filed 02/18/20 Page 1 of 7

BADGE NO: 64776
DAY

SUNDAY

WEDNESDAY

THURSDAY

FRIDAY

SATURDAY

TOTAL:

TIME CARD PRINTOUT FOR W/E 03/05/16

TAPSCOTT, JENNIFER L

IN:
QUT:

IN:
OUT:
IN:
OUT:

TIME

05:
08:
O9:
Pkt

06:
08:

OS:
12:
13:
i5+

06:
11:
12
15:

59
46
17
37

02
oo

59
33
32
14

259)
:40
:36
208

HOURS

745

415

:00

:30

245

:45

:45

730

745

soc:

XXX-XX-XXXX

TOTAL

323

200

:00

215

:30

“15

00

STR DPT

36
36
36
36

36
36

36
36
36
36

36
36
36
36

36
36
36
36

ol lo

a Lo ad at tab

lo le le Ga

at a dd

cL

47
47
47
47

47
47

47
47
47
47

MGRST036

03/07/16

EXCEPTION

10:52
 

PAYO05

Case 1:19-cv-00214-AJ Document 20-6 Filed 02/18/20 Page 2 of 7

BADGE NO: 64776
DAY

SUNDAY

TUESDAY

WEDNESDAY

THURSDAY

FRIDAY

SATURDAY

TOTAL:

TIME CARD PRINTOUT FOR W/E

TAPSCOTT, JENNIFER L
TIME HOURS
IN: 06:04
OUT: 10:39 4:45
IN: 11:14
OUT: 12:05 745
IN: 06:00
QUT: 12:12 6:15
IN: 13:19
OUT: 15:04 1:45
IN: 06:04
OUT: 11:31 5:30
IN: 12:33
OUT: 15:02 2:30
IN: 06:01
OUT: 11:30 5:30
IN: 12:31
OUT: 15:04 22o0
IN: 06:02
OUT: 12:43 6:45
IN: 13:50
OUT: 15:07 1:15
IN: 06:04
OUT: 11:18 5:15
IN: 11:19
OUT: 22:19 1:00
IN: 13:18
OUT: 15:16 2:00

03/12/16

soc:

XXX-XX-XXXX

TOTAL

45

230

700

:00

:00

:00

+15

:45

STR DPT

36
36
36
36

36
36
36
36

36
36
36
36

36
36
36
36
36
36

Lob Lo ad Lad tad bb Led Lad bad dd

Ld to id

ta a ad

ee

CL

47
47
47
47

47
47
AT
47

47
47
47
47
47

ADJ

03/14/16

EXCEPTION

10:46
PAYO05

Case 1:19-cv-00214-AJ Document 20-6 Filed 02/18/20 Page 3 of 7

TIME CARD PRINTOUT FOR W/E

BADGE NO: 64776 TAPSCOTT, JENNIFER L

DAY TIME
MONDAY IN: 06:01
OUT: 11:36

IN: 12:36

OUT; 15:21

WEDNESDAY IN: 06:05
OUT: 11:33

IN: 12:35

OUT: 15:11

THURSDAY IN: 06:05
OUT: 12:21

IN: 13:21

OUT: 15:17

FRIDAY IN: 06:05
OUT: 07:42

IN: 07:43

OUT: 08:00

SATURDAY IN: 06:05
QUT: 11:35

IN: 12:35

OUT: 15:08

TOTAL:

HOURS

5230

2:45

5

03/19/16

Soc: 000-000-6310

TOTAL

35:00

STR DPT

36
36
36
36

36
36
36
36

36
36
36
36

36
36
36
36

36
36
36
36

i lo lo Lob Lo Cd Lad tad ad do lo le be

to a

CL

47
47
47
47

47
47
47
47

ADJ

MGRST036
MGRST036

03/21/16

EXCEPTION

10:28
PAYOO5

Case 1:19-cv-00214-AJ Document 20-6 Filed 02/18/20 Page 4 of 7

TIME CARD PRINTOUT FOR W/E 03/26/16

BADGE NO: 64776
DAY

SUNDAY EN}

OUT:

WEDNESDAY IN:
OUT:
IN;
OUT:

THURSDAY IN:

FRIDAY IN:
OUT:

IN:

OUT:

TOTAL:

TIME

06:
10:

OS:
Ls
13
15:

O5:
Lis

12

06:
ll:
12:
15:

o4
44

57
33

:32
15:

08

10
30
35
04

TAPSCOTT, JENNIFER L

HOURS

4:45

6:15

soc: XXX-XX-XXXX

TOTAL

7:45

29°15

STR DPT

36
36

36
36
36
36

36
36
36
36

36
36
36
36

3
3

had Led ted Lod

ta Lad a a

Go Go Lo bo

CL

47
47

03/28/16

EXCEPTION

11:05
 

PAYO05

Case 1:19-cv-00214-AJ Document 20-6 Filed 02/18/20 Page 5 of 7

BADGE NO: 64776

DAY

MONDAY

WEDNESDAY

THURSDAY

FRIDAY

SATURDAY

TOTAL:

TIME CARD PRINTOUT FOR W/E 05/21/16

TAPSCOTT, JENNIFER L

IN:
OUT:
IN:
OUT:

IN:
IN:
OUT:
IN:
OUT:

OUT:

TIME

:56
:02
:03
:02

159
211
:16
705

:00
:50
122
122

:03
:07
:06
:06

2:04
:1l7
21?
:18

HOURS

:00

:00

715

:45

245

:00

:00

:00

215

:00

soc:

XXX-XX-XXXX

TOTAL

40;

:00

:00

745

:00

£15

00

STR DPT

36
36
36
36

36
36
36
36

36
36
36
36

36
36
36
36

36
36
36
36

a a ad le bo Wo

lo lo to Wo

ka bo ua Lo

Go lb la Ga

cL

47
47
47

47
47
47

47

47
47

47
47
47
47

47
47
47
47

ADJ

05/23/16

EXCEPTION

10:52
Case 1:19-cv-00214-AJ Document 20-6 Filed 02/18/20 Page 6 of 7

PAYO05 TIME CARD PRINTOUT FOR W/E 05/28/16 05/30/16 11:04
BADGE NO: 64776 TAPSCOTT, JENNIFER L soc: XXX-XX-XXXX
DAY TIME HOURS TOTAL STR DPT cL ADJ EXCEPTION
SUNDAY IN: 06:02 36 3 47
OUT: 09:03 3:00 36 4 47
IN: 09:34 36 3 47
OUT: 12:44 3:15 36 3 47
6:15
MONDAY IN: 06:05 36 3 47
OUT: 11:02 5:00 36 3 47
IN: 12:02 36 3 47
QUT: 15:00 3:00 36 3 47
8:00

TOTAL: 14:15
PAYOO5

Case 1:19-cv-00214-AJ Document 20-6 Filed 02/18/20 Page 7 of 7

BADGE NO: 64776
DAY

WEDNESDAY

THURSDAY

FRIDAY

SATURDAY

TOTAL:

TIME CARD PRINTOUT FOR W/E

TAPSCOTT, JENNIFER L

IN:
OUT:
IN:
OUT:

IN:
OUT:
IN:
OUT:

IN:
OUT:
IN:
OUT:

TIME

as:
125
I3%
15:

:58
702
:04
:05

59
15
19
03

:58
238
236
716

:00
2:47
750
736

HOURS

:00

:00

15

245

245

745

745

:45

06/25/16
sOC: XXX-XX-XXXX
TOTAL STR DPT
360 3
360 3
36 3
3603
8:00
360 3
363
3603
360 3
8:00
3603
3603
3603
360 3
8:30
360 3
3603
360 3
360 3
7:30
32:00

ADJ

06/27/16

EXCEPTION

10:41
